IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               : No. 92 WM 2019
                                             :
                     Respondent              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 DAMON DEVINE,                               :
                                             :
                     Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of December, 2019, the “Application for Relief under 42

Pa.C.S. §726 (Extraordinary Jurisdiction)” is DENIED.